230 F.2d 839
97 U.S.App.D.C. 289
James E. BACON and Willis J. Ballinger, Appellants,v.Winslow B. VAN DEVANTER, Appellee.
No. 12889.
United States Court of Appeals District of Columbia Circuit.
Argued Feb. 15, 1956.Decided March 8, 1956.

Mr. Russell Hardy, Sr., Washington, D.C., with whom Messrs. Ben Paul Noble and Russell Hardy, Jr., Washington, D.C., were on the brief, for appellants.
Mr. J. Edward Burroughs, Jr., Washington, D.C., for appellee.
Before WILBUR K. MILLER, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is a suit by two joint venturers against their associate, seeking to establish a constructive trust on certain properties.  The District Court, after a hearing, dismissed the complaint.  We find no error affecting substantial rights.


2
Affirmed.